Motion for stay pending appeal granted on condition that defendant file an undertaking to secure payment of costs and allowances, and costs of the appeal; on the further condition that the slatus quo of the corporation be maintained by the parties to the litigation; that pending the appeal defendant be enjoined from transferring the stock or his right to the debenture bonds; and upon the further condition that the appeal be argued at the May, 1924, term. Present — Kelly, P. J., Rich, Manning, Kelby and Young, JJ. Settle order on notice.